Citation Nr: 1504073	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-37 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than February 12, 2007 for the grant of a 30 percent rating for the Veteran's service-connected psychogenic pain disorder with depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.

This case was previously before the Board in November 2012, at which time it was remanded for further development.  Pursuant to the remand directives, the Agency of Original Jurisdiction (AOJ) attempted to associate with the claims folder VA treatment records from the Houston VA medical center (VAMC) dated before November 1998 and readjudicated the claim on appeal.  In March 2013, the Houston VAMC reported that records dated before November 1998 are not available and there is no indication that any such records have been archived.  The Board finds that there has been substantial compliance with the November 2012 remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2011, the Veteran submitted claims for service connection for an acquired psychiatric disorder (manifested by panic disorders, suicidal thoughts, and stress) and for back pain.  These claims were referred previously in the Board's November 2012 remand, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

Following the February 1986 rating decision in which the Veteran's rating for psychogenic pain disorder with depressive disorder was reduced to 0 percent, the Veteran first contended that this condition worsened in a February 12, 2007 statement.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 12, 2007 for the grant of a 30 percent rating for psychogenic pain disorder with depressive disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist under 38 U.S.C.A. §§ 5103, 5103A

Since the claim which initiated this action was a claim for increase, and the Veteran is appealing the downstream issue of the effective date of the increase that was granted, statutory notice served its purpose and its application is no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess/Hartman, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Further, available identified records have been obtained.  

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in September 2012, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information to substantiate the Veteran's claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim for an earlier effective date.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claim based on the current record.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2014).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate 
that . . . [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  Id. at 133.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

By way of background, the RO granted service connection for psychophysiological musculoskeletal disease in an August 1978 rating decision and assigned a rating of 10 percent from July 14, 1978.  In a rating decision dated September 1980, the RO increased the Veteran's rating to 30 percent, effective May 9, 1980.  Thereafter, the Veteran's rating was reduced to 10 percent, effective November 1, 1982, in an August 1982 rating decision.  In February 1986, he was assigned a noncompensable rating, effective June 1, 1985.

Review of the record does not show that, within one year of each of these determinations, the Veteran expressed disagreement with the determination in question, or that any relevant new and material evidence, medical or lay, was received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201; see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the August 1978, September 1980, August 1982, and February 1986 rating decisions are final.

In February 2007, the Veteran filed a claim for a compensable rating for his service-connected psychogenic pain disorder with depressive disorder.  In a May 2007 rating decision, the RO granted a 30 percent rating, effective from the date of claim-February 12, 2007.

During his September 2012 Board hearing, the Veteran contended that his current 30 percent rating should date back to 1980, which is when he was originally granted a 30 percent evaluation.  He contends that after the RO's final February 1986 rating decision that decreased his rating from 10 percent to noncompensable, but before VA received his February 12, 2007 claim for an increased rating, he sought treatment for his psychiatric disorder from VA.  He further contends that VA treatment records show that his condition deteriorated during the time that his disability was rated noncompensable.  In light of the finality of the February 1986 rating decision, the Board finds that it must assess whether there is evidence of the Veteran's entitlement to an increased rating, or evidence that the Veteran intended to apply for an increased rating, during the period from February 1986 to February 2007.

The claims folder is negative for treatment records dated between February 1986 and November 1998.  Records dated from November 1998 include the following: (1) April 1999 non-VA treatment records from Dr. M.S. that indicate that the Veteran experienced pain in the right thumb due to a physical assault; (2) a March 2002 urgent care note that documents a history of body aches; (3) a January 2005 otolaryngology note that indicates that the Veteran reported significant pain in his right lower back since having a computerized tomography (CT) scan of his neck; (4) a March 2005 record that documents a report of back pain with walking; (5) a June 2005 claim for compensation for "back, lumbar region"; (6) December 2005 primary care and preventive medicine notes that document the Veteran's complaint of low back and right hip pain that he has had before; (7) a December 2005 nursing telephone contact note, which indicates that the Veteran called to obtain the results of an x-ray and informed a VA nurse that he was taking his girlfriend's medication to manage his pain; (8) a January 2006 hematology and oncology nursing note that documents the Veteran's report that he was "still having" a lot of pain in his low back; (9) a July 2006 nursing triage note that documents the Veteran's report of pain in the neck and elbow following a motor vehicle accident; and (10) a September 2006 examination report that documents a diagnosis of degenerative disc disease (DDD) of the lumbar spine, a condition for which service connection has not been established.

As shown by the evidence, the Veteran complained of low back and right hip pain during the period January 2005 to December 2005, but did not report worsening.  Notably, in December 2005, the Veteran reported having pain that he has had before.  The Board finds it highly probative that the Veteran called his VAMC in December 2005 to obtain x-ray results and noted that he was taking medication that was not prescribed by VA to manage his pain, but did not report that his pain increased in severity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  With regard to the Veteran's January 2006 report of low back pain, it is reasonable to find that his statement that he "still" had persistent pain does not indicate worsening.  In addition, the April 1999 and July 2006 reports of right thumb, neck, and elbow pain indicate that this pain was caused by physical assault and his involvement in a motor vehicle accident, not his pain disorder.

During the September 2012 Board hearing, the Veteran asserted that his June 2005 claim for compensation for "back, lumbar region" constitutes a claim for an increased rating for his service-connected pain disorder, but the Board finds that the language of the claim more accurately reflects a claim of entitlement to service connection for a lumbar back condition.  In addition, the Board finds it highly probative that the clinician who examined the Veteran in September 2006 acknowledged the Veteran's history of psychophysiological musculoskeletal disorder, but attributed the Veteran's claimed lumbar back symptoms to a physical condition-nonservice-connected DDD.  Additionally, although the examiner acknowledged the Veteran's history of pain disorder, worsening was not reported.

Overall, the post-February 1986 record is negative for evidence that can be reasonably construed as a claim for an increased rating for psychogenic pain disorder with depressive disorder until February 2007.  In addition, prior to February 2007, the evidence is negative for reports of worsening that may be reasonably construed as intent to file a claim.  Thus, the Veteran's appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to February 12, 2007 for the grant of a 30 percent rating for psychogenic pain disorder with depressive disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


